Title: To James Madison from Samuel Herrick and Others, May 1813 (Abstract)
From: Herrick, Samuel
To: Madison, James


May 1813, Zanesville. “Believing that Genl. Cass Marshal for the District of Ohio, has resigned that Office, or intends shortly to do so; and viewing it as a matter of importance, at this juncture of our national affairs, that his successor should be a person of capacity; of correct political and private principles; we recommend Doctor John Hamm of this Town as possessing these requisites, and every way qualified to fill that Office with credit to himself and usefulness to his Country. In Doctor Hamm the people of this State have evinced their confidence, by electing him at the last Election, one of the Electors of President & Vice-President of the United States; and the people of the County, where he resides, returned him at the late Election one of their representatives to the State Legislature.
“In fine, he has been an uniform and zealous Republican, in the worst of times; and merits, we conceive, the confidence of the administration of the general Government, for the exertion of his talents and influence in the common cause in which we are engaged, in maintaining the rights & honour of our much injured Country.”
Add in a postscript: “The above named persons are the zealous and principal Republicans in the counties of Muskingum, Fairfield, Licking, Guernsey, Belmont, Coshocton Tuskarawas & Knox. Hundreds of subscribers might, if deemed necessary, have been procured without any hesitation in behalf Dr. Hamm, as remarkable for respectability, wealth, and influence, as for their uniform exertions in support of the Democracy of the U.S.”
